Citation Nr: 0844005	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss.  

2.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1979 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claim of service 
connection for a mental disorder.  

The veteran requested and was afforded a videoconferece 
hearing by the undersigned Acting Veterans Law Judge in 
August 2008 at the RO in Nashville, Tennessee.  

Since transferring his case to the Board, additional evidence 
has been incorporated into the record.  The veteran and his 
representative waived consideration of this new evidence by 
the RO in a letter received by the Board in September 2008.  
As such, the Board may proceed with appellate review.  


FINDINGS OF FACT

1.  VA received notification from the veteran on August 15, 
2008, indicating that the veteran wanted to withdraw his 
appeal seeking a disability rating in excess of 30 percent 
for bilateral hearing loss.  The Board received such request 
prior to the promulgation of a decision.

2.  The veteran's PTSD had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to a 
disability rating in excess of 30 percent for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the veteran's claim to 
dismiss his bilateral hearing loss appeal and grants service 
connection for PTSD.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Increased Disability Rating for Bilateral Hearing Loss

The veteran perfected an appeal from a September 2004 rating 
decision that, in pertinent part, denied the veteran's claim 
for a disability evaluation in excess of 30 percent for 
bilateral hearing loss.  During the veteran's hearing 
testimony of August 2008, the veteran's representative 
indicated the veteran's intent to withdraw this claim.  As 
recorded in the transcript, the veteran subsequently 
confirmed his intent to withdraw this claim.  An appeal may 
be withdrawn at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b) (2006).  Once the veteran 
withdrew this issue, there remained no allegations of error 
of fact or law for appellate consideration.  The Board no 
longer has jurisdiction to review this issue on appeal and it 
is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007).

Service Connection for Post-Traumatic Stress Disorder

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The veteran contends that he is entitled to service 
connection for PTSD.  Upon review of the evidence, the Board 
agrees with these contentions.  As will be discussed below, 
the veteran has a current diagnosis of PTSD, there is 
credible evidence suggesting that the veteran's alleged in-
service stressor actually occurred, and there is competent 
medical evidence linking the veteran's current symptoms to 
his in-service stressor.  Service connection for PTSD, 
therefore, is warranted.

The evidence shows that the veteran has been diagnosed as 
having PTSD.  A June 2004 mental health record reflects he 
was hospitalized after reporting that he was having auditory 
and visual hallucinations related to the witnessing of a 
friend committing suicide in 1981.  A diagnosis of anxiety 
disorder was assigned at this time, and it was noted that the 
veteran was expressing symptoms of PTSD related to his 
witnessing of a friend committing suicide.  In August 2005, 
the veteran was afforded VA examination for PTSD.  Upon 
evaluation, the examiner assigned a diagnosis of PTSD, 
chronic, severe.  The examiner concluded that if the 
veteran's stressor of witnessing a man commit suicide in 
service could be verified, the DSM-IV stressor criterion 
would be satisfied.  As discussed below, the veteran's in-
service stressor has now been corroborated.  Therefore, there 
is competent medical evidence linking the veteran's current 
symptomatology to his in-service stressor.  

The Board recognizes that the RO attempted to verify the 
veteran's alleged stressor on numerous occasions.  However, 
as the veteran was unable to recall the exact name of the 
individual he witnessed in service, stressor development was 
unsuccessful.  In June 2008, the U.S. Army and Joint Services 
Records Research Center (JSRRC) Coordinator made a formal 
finding that there was insufficient evidence to corroborate 
his reported stressor.  As such, his claim was denied by the 
RO.  Since this finding, however, the veteran has submitted 
additional evidence.  

In August 2008, the veteran testified at a Board hearing and 
again described the same in-service stressor he had reported 
since filing his claim.  Subsequently, he submitted a letter 
dated August 2008 authored by his brother that states that 
the veteran reported to him about 20 years earlier of the 
suicide of a young man that he witnessed while on active 
duty.  The veteran's brother also described how upset this 
made the veteran, as the individual had been one of the 
veteran's friends.  

Based on the above evidence, the Board concludes that the 
veteran is entitled to service connection for PTSD.  The 
evidence establishes that the veteran currently suffers from 
PTSD.  Also, there is credible evidence suggesting that the 
veteran's alleged stressor did in fact occur.  All that is 
required to verify the veteran's alleged stressor is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Since there is nothing in 
the record suggesting that the veteran's brother's letter is 
not credible, the Board concludes that the veteran's stressor 
has been verified.  

Having afforded the veteran the full benefit of the doubt, 
the Board concludes that service connection for PTSD is 
warranted.  See 38 U.S.C. § 5107(b).  Service connection for 
post-traumatic stress disorder is therefore granted.  


ORDER

The claim for a higher rating for bilateral hearing loss is 
dismissed.  

Service connection for post-traumatic stress disorder is 
granted.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


